DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Examiner has reviewed the priority documents for the instant application and has concluded that the earliest effective filing date for the full scope of subject matter of claim 1 is possibly found in 63/173443.  Therefore, the effective filing date for claim 1 has been determined to be 11 April 2021 at the very earliest.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12, 14-19, 21-24, 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is noted that the claim regards an “air cleaning system” but the claim does not explicitly recite any structure which is capable of cleaning air in all of the recited optional structures.  The limitation of section c recites “a filter, an exhaled air catch basin, an exhaled air suction conduit leading to a filter, an exhaled air purification chamber, or an exhaled air suction conduit leading to the exhaled air purification chamber” wherein the option of “an exhaled air catch basin” fails to recite any structure which is capable of cleaning air.
In regard to claims 2, 4-6, 8, 15-19, 22, 24 and 31, it is noted that claim 1 recites “a filter, an exhaled air catch basin, an exhaled air suction conduit leading to a filter, an exhaled air purification chamber, or an exhaled air suction conduit leading to the exhaled air purification chamber” as optional features while the aforementioned claims refer to the optional structures in a non-optional manner.  Therefore, it is unclear how to interpret claims as the limitations as the claims to not explicitly require that such structures are present.  For the purpose of examination, the limitations will be viewed to be optional if referring to an optional structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 12, 22-24, 27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (EP 1878977; hereinafter “Kwon”).
In regard to claim 1, Kwon discloses an air cleaning system comprising a) a monitor, a computer monitor, a computer monitor screen or an electronic display screen (display panel 250) having a front surface capable of acting as an exhaled air blocking surface for deflecting and/or directing exhaled air of a user downwards and towards an exhaled air suction intake (the inlet 25 circumferentially fed air from a gap formed between the display unit 200 and front panel 22) located at a bottom of or below the monitor, the computer monitor, the computer monitor screen, or the electronic display screen (see at least Figures 6-7 which shows that air can enter the inlet 25 from below the display unit 200), wherein the exhaled air of the user is necessarily capable of being suctioned downwards into the exhaled air suction intake (the inlet 25 would necessarily cause air to flow towards it due to the low pressure created by the fan 30); b) wherein a horizontal length of the exhaled air suction intake is greater than its vertical height (the intake is narrower than the bezel and is located along the entire width of the display unit 200); and c) wherein said exhaled air suction intake is capable of suctioning the exhaled air of the user at least one of towards, into, or through, at least one of a filter (filter 60) or an exhaled air purification chamber (interior compartment downstream of the air inlet comprising filter 60).  See Figures 1-7 and paragraphs [0023]-[0025], [0028], [0037]-[0039], [0056] and [0068]-[0082].
In regard to claim 2, it is viewed that the exhaled air suction intake or the exhaled air purification chamber, or both, are attached to, releasably attached to, incorporated into, or integrated with, a computer monitor stand as the device is connected to the wall using the back of the device.  See at least [0080].
In regard to claim 3, Kown discloses wherein the exhaled air suction intake (the inlet 25 circumferentially fed air from a gap formed between the display unit 200 and front panel 22) is formed around a portion or all of a periphery of the monitor, the computer monitor, the computer monitor screen, or the electronic display screen (display panel 250).
In regard to claim 4, Kwon discloses wherein the exhaled air suction intake (the inlet 25 circumferentially fed air from a gap formed between the display unit 200 and front panel 22) is connected to the filter (filter 60).
In regard to claim 5, Kwon discloses wherein the exhaled air suction intake (the inlet 25 circumferentially fed air from a gap formed between the display unit 200 and front panel 22) is located adjacent to or within a front or a side of the exhaled air purification chamber (interior compartment downstream of the air inlet comprising filter 60).
In regard to claim 6, Kwon discloses wherein the exhaled air purification chamber (interior compartment downstream of the air inlet comprising filter 60) is integrated with, incorporated into, attached to, or releasably attached to the monitor, the computer monitor, the computer monitor screen or the electronic display screen (display panel 250).
In regard to claim 8, Kwon discloses wherein all or a portion of the exhaled air purification chamber (interior compartment downstream of the air inlet comprising filter 60) is built into a back of the monitor, the computer monitor, the computer monitor screen, or the electronic display screen (display panel 250).
In regard to claims 12 and 23, Kwon discloses wherein the exhaled air suction intake comprises one or more fans (fan 30) necessarily capable of moving the exhaled air of the user air across a front surface of the monitor, the computer monitor, the computer monitor screen, or the electronic display screen (display panel 250).
In regard to claim 22, Kwon discloses wherein the exhaled air purification chamber (interior compartment downstream of the air inlet comprising filter 60) comprises a filter (filter 60).
In regard to claim 24, Kwon discloses wherein the exhaled air purification chamber (interior compartment downstream of the air inlet comprising filter 60) comprises one or more fans (fan 30).
In regard to claim 27, Kwon discloses the monitor, the computer monitor, the computer monitor screen, or the electronic display screen (display panel 250) which is necessarily capable of being used as a classroom display screen or monitor, a desktop computer display screen or monitor, or a monitor associated with a communication device as the listed options depend on the intended use of the display panel.
In regard to claim 31, the claim recites further structure of the exhaled air catch basin which is recited as an optional component in parent claim 1, and does not require that the basin is necessarily present.  Therefore, the limitation of claim 31 is met by the disclosure of Kwon as Kwon discloses another of the optional components of claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
In regard to claim 21, Kwon does not explicitly disclose wherein the computer monitor, the computer monitor screen, or the electronic display screen comprise a curved display screen.  However, it is viewed that curved and flexible display screens are well-known in the art and it would have been within the ambit of one of ordinary skill in the art to have implemented a curved or flexible display screen without creating any new or unexpected results as such would merely constitute an obvious engineering design regarding the aesthetics of the passenger seats.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kinoshita et al. (JP 2004113561A with reliance upon the English-language Machine Translation; hereinafter “Kinoshita”).
In regard to claim 14, Kwon is silent in regard to a sensor which is capable of sensing when an individual is sitting or standing in front of the screen.
Kinoshita discloses an air purification chair which filters and sterilizes air of people sitting in an arrangement of chairs by integrating a suction port into the seat back of each chair.  Kinoshita discloses a sensor (detection means 15) which is capable of detecting a person in the chair using infrared rays such that the purification unit of the proximal chair can be operated.  See Figure 4 and the second the last paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the detection means of Kinoshita with the device of Kwon for the purpose of controlling the operation of the air conditioning and filtering mechanism based upon the proximity of a user.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Miller (US 2022/0072185).
In regard to claim 15, Kwon is silent in regard to a carbon dioxide sensor.
Miller discloses a UV treatment system 108 for treating indoor air which includes a carbon dioxide sensor 110.  The sensor can provide feedback regarding the environmental conditions for controlling the operation of the system.  See paragraphs [0034]-[0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the carbon dioxide sensor of Miller with the air condition sensor of the device of Kwon for the purpose of enabling monitoring of air quality such that an enhanced air purification mechanism can be enabled.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Khaw et al. (US 2022/0185062; hereinafter “Khaw”).
In regard to claims 16-17, Kwon is silent in regard to an acoustic sensor.
Khaw discloses a vehicle cabin cleaning system.  Khaw discloses an audible sensor which is capable of detecting a couch or a sneeze of a passenger in order to determine the operation of the air treatment within the cabin of the vehicle.  See [0028], [0145] and [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the audible sensor of Khaw with the device of Kwon for the purpose of enabling the operation of activating air treatment in response to actions of a user which would require the cleaning of the air.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Desai et al. (US 2018/0257027; hereinafter “Desai”).
In regard to claims 18-19, Kwon is silent in regard to a carbon dioxide reducer.
Desai discloses a system for adjusting the carbon dioxide concentration in indoor atmospheres.  Desai teaches that the system can be installed inside the air conditioner and use the fan to drive indoor air to the device.  Desai also recognizes that live plants can also provide indoor carbon dioxide removal.  See the abstract, [0005] and [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the carbon dioxide reducer in the form of an electrochemical device or a living plant as disclosed by Desai with the device of Kwon for the purpose of improving the quality of indoor air for occupants.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774